 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
2008 STOCK INCENTIVE PLAN
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
2008 Stock Incentive Plan


1.           Establishment, Purpose, and Types of Awards
 
Energy Composites Corporation (the “Company”) hereby establishes this
equity-based incentive compensation plan to be known as the “2008 Stock
Incentive Plan” (hereinafter referred to as the “Plan”), in order to provide
incentives and awards to select employees, directors, consultants, and advisors
of the Company and its Affiliates.


The Plan permits the granting of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:
Section 6
Options
Section 7
Share Appreciation Rights
Section 8
Restricted Shares, Restricted Share Units, and Unrestricted Shares
Section 9
Deferred Share Units
Section 10
Performance Awards

 
The Plan is not intended to affect and shall not affect any stock options,
equity-based compensation, or other benefits that the Company or its Affiliates
may have provided, or may separately provide in the future pursuant to any
agreement, plan, or program, that is independent of this Plan.


2.           Defined Terms
 
Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth herein unless defined elsewhere in this Plan or the context of
their use clearly indicates a different meaning.
 
“Affiliate” means, with respect to any Person (as defined below), any other
Person that directly or indirectly controls or is controlled by or under common
control with such Person.  For the purposes of this definition, “control,” when
used with respect to any Person, means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of
such Person or the power to elect directors, whether through the ownership of
voting securities, by contract or otherwise; and the terms “affiliated,”
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.
 
“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Deferred Share Unit, and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.


“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee.  The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.
 
“Board” means the Board of Directors of the Company.
 
“Cause” for termination of a Participant’s Continuous Service will exist if the
Participant is terminated from employment or other service with the Company or
an Affiliate for any of the following reasons: (i) the Participant’s willful
failure to substantially perform his or her duties and responsibilities to the
Company or deliberate violation of a material Company policy; (ii) the
Participant’s commission of any material act or acts of fraud, embezzlement,
dishonesty, or other willful misconduct; (iii) the Participant’s material
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Participant owes an obligation of
nondisclosure as a result of his or her relationship with the Company; or (iv)
Participant’s

 

--------------------------------------------------------------------------------

 

willful and material breach of any of his or her obligations under any written
agreement or covenant with the Company.
 
The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause.  The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons.  The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment or
consulting relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.


“Change in Control” means any of the following:
 
(i)           Acquisition of Controlling Interest.  Any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities.  In applying the preceding sentence, (i) securities
acquired directly from the Company or its Affiliates by or for the Person shall
not be taken into account, and (ii) an agreement to vote securities shall be
disregarded unless its ultimate purpose is to cause what would otherwise be a
Change in Control, as reasonably determined by the Board.
 
(ii)           Change in Board Control.  During a consecutive 2-year period
commencing after the date of adoption of this Plan, individuals who constituted
the Board at the beginning of the period (or their approved replacements, as
defined in the next sentence) cease for any reason to constitute a majority of
the Board.  A new Director shall be considered an “approved replacement”
Director if his or her election (or nomination for election) was approved by a
vote of at least a majority of the Directors then still in office who either
were Directors at the beginning of the period or were themselves approved
replacement Directors, but in either case excluding any Director whose initial
assumption of office occurred as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board.
 
(iii)           Merger.  The Company consummates a merger, or consolidation of
the Company with any other corporation unless: (a) the voting securities of the
Company outstanding immediately before the merger or consolidation would
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; and (b) no Person
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of the Company’s
then outstanding securities.
 
(iv)           Sale of Assets.  The stockholders of the Company approve an
agreement for the sale or disposition by the Company of all, or substantially
all, of the Company’s assets.
 
(v)           Liquidation or Dissolution.  The stockholders of the Company
approve a plan or proposal for liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4 above.  With
respect to any decision involving an Award intended to satisfy the requirements
of Section 162(m) of the Code, the Committee shall consist of two or more
Directors of the Company who are “outside directors” within the meaning of
Section 162(m) of the Code.  With respect to any decision relating to a
Reporting Person, the Committee shall consist of two or more Directors who are
disinterested within the meaning of Rule 16b-3.



 
2

--------------------------------------------------------------------------------

 
“Company” means Energy Composites Corp., a Nevada corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.
 
“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.
 
“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director, or Consultant.  Continuous Service shall not
be considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Committee, provided that such
leave is for a period of not more than 90 days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; (iv)
changes in status from Director to advisory director or emeritus status; or (v)
in the case of transfers between locations of the Company or between the
Company, its Affiliates or their respective successors.  Changes in status
between service as an Employee, Director, and a Consultant will not constitute
an interruption of Continuous Service.


“Deferred Share Units” mean Awards pursuant to Section 9 of the Plan.


“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.


“Disabled” means a condition under which a Participant is —
 
(i)  unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
 
(ii)  by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.
 
“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been extended.
 
“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct.  The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” means, as of any date (the “Determination Date”) means: (i)
the closing price of a Share on the New York Stock Exchange or the American
Stock Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on NASDAQ or a successor quotation system, (A) the
last sales price (if the stock is then listed as a National Market Issue under
The Nasdaq National Market System) or (B) the mean between the closing
representative bid and asked prices (in all other cases) for the stock on the
Determination Date as reported by NASDAQ or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on NASDAQ but is
otherwise traded in the over-the-counter, the mean between the representative
bid and asked prices on the Determination Date; or (iv) if subsections (i)-(iii)
do not apply, the fair market value established in good faith by the Board.
 
“Grant Date” has the meaning set forth in Section 14 of the Plan.
 
“Incentive Share Option or ISO” hereinafter means an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Award Agreement.



 
3

--------------------------------------------------------------------------------

 

“Involuntary Termination” means termination of a Participant’s Continuous
Service under the following circumstances occurring on or after a Change in
Control: (i) termination without Cause by the Company or an Affiliate or
successor thereto, as appropriate; or (ii) voluntary termination by the
Participant within 60 days following (A) a material reduction in the
Participant’s job responsibilities, provided that neither a mere change in title
alone nor reassignment to a substantially similar position shall constitute a
material reduction in job responsibilities; (B) an involuntary relocation of the
Participant’s work site to a facility or location more than 50 miles from the
Participant’s principal work site at the time of the Change in Control; or (C) a
material reduction in Participant’s total compensation other than as part of an
reduction by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors or Consultants.
 
“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.
 
“Option” means any stock option granted pursuant to Section 6 of the Plan.
 
“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.
 
“Performance Awards” mean Performance Units and Performance Compensation Awards
granted pursuant to Section 10.
 
“Performance Compensation Awards” mean Awards granted pursuant to Section 10(b)
of the Plan.
 
“Performance Unit” means Awards granted pursuant to Section 10(a) of the Plan
which may be paid in cash, in Shares, or such combination of cash and Shares as
the Committee in its sole discretion shall determine.
 
“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.
 
“Plan” means this Energy Composites Corp. 2008 Stock Incentive Plan.
 
“Reporting Person” means an officer, Director, or greater than ten percent
shareholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.
 
“Restricted Shares” mean Shares subject to restrictions imposed pursuant to
Section 8 of the Plan.
 
“Restricted Share Units” mean Awards pursuant to Section 8 of the Plan.
 
“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.
 
“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7
of the Plan.
 
“Share” means a share of common stock of the Company, par value $0.001, as
adjusted in accordance with Section 13 of the Plan.
 
“Ten Percent Holder” means a person who owns stock representing more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or any Affiliate.
 
“Unrestricted Shares” mean Shares awarded pursuant to Section 8 of the Plan.



 
4

--------------------------------------------------------------------------------

 

3.           Shares Subject to the Plan
 
Subject to the provisions of Section 13 of the Plan, the maximum number of
Shares that the Company may issue for all Awards is equal to 10% of the issued
and outstanding common stock of the Company, outstanding as of the end of the
Company’s most recently completed fiscal year.  For all Awards, the Shares
issued pursuant to the Plan may be authorized but unissued Shares, or Shares
that the Company has reacquired or otherwise holds in treasury.
 
Shares that are subject to an Award that for any reason expires, is forfeited,
is cancelled, or becomes unexercisable, and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under the
Plan.  In addition, the Committee may make future Awards with respect to Shares
that the Company retains from otherwise delivering pursuant to an Award either
(i) as payment of the exercise price of an Award, or (ii) in order to satisfy
the withholding or employment taxes due upon the grant, exercise, vesting or
distribution of an Award.  Notwithstanding the foregoing, but subject to
adjustments pursuant to Section 13 below, the number of Shares that are
available for ISO Awards shall be determined, to the extent required under
applicable tax laws, by reducing the number of Shares designated in the
preceding paragraph by the number of Shares granted pursuant to Awards (whether
or not Shares are issued pursuant to such Awards), provided that any Shares that
are either issued or purchased under the Plan and forfeited back to the Plan, or
surrendered in payment of the Exercise Price for an Award shall be available for
issuance pursuant to future ISO Awards.


4.           Administration
 
(a)           General.  The Committee shall administer the Plan in accordance
with its terms, provided that the Board may act in lieu of the Committee on any
matter.  The Committee shall hold meetings at such times and places as it may
determine and shall make such rules and regulations for the conduct of its
business as it deems advisable.  In the absence of a duly appointed Committee or
if the Board otherwise chooses to act in lieu of the Committee, the Board shall
function as the Committee for all purposes of the Plan.
 
(b)           Committee Composition.  The Board shall appoint the members of the
Committee.  If and to the extent permitted by Applicable Law, the Committee may
authorize one or more Reporting Persons (or other officers) to make Awards to
Eligible Persons who are not Reporting Persons (or other officers whom the
Committee has specifically authorized to make Awards).  The Board may at any
time appoint additional members to the Committee, remove and replace members of
the Committee with or without Cause, and fill vacancies on the Committee however
caused.
 
(c)           Powers of the Committee.  Subject to the provisions of the Plan,
the Committee shall have the authority, in its sole discretion:
 
(i)  to determine Eligible Persons to whom Awards shall be granted from time to
time and the number of Shares, units, or SARs to be covered by each Award;
 
(ii)  to determine, from time to time, the Fair Market Value of Shares;
 
(iii)  to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;
 
(iv)  to approve the forms of Award Agreements and all other documents, notices
and certificates in connection therewith which need not be identical either as
to type of Award or among Participants;
 
(v)  to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

 
5

--------------------------------------------------------------------------------

 

(vi)  in order to fulfill the purposes of the Plan and without amending the
Plan, modify, cancel, or waive the Company’s rights with respect to any Awards,
to adjust or to modify Award Agreements for changes in Applicable Law, and to
recognize differences in foreign law, tax policies, or customs; and
 
(vii)  to make all other interpretations and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan or to
effectuate its purposes.
 
Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.
 
(d)           Deference to Committee Determinations.  The Committee shall have
the discretion to interpret or construe ambiguous, unclear, or implied (but
omitted) terms in any fashion it deems to be appropriate in its sole discretion,
and to make any findings of fact needed in the administration of the Plan or
Award Agreements.  The Committee’s prior exercise of its discretionary authority
shall not obligate it to exercise its authority in a like fashion
thereafter.  The Committee’s interpretation and construction of any provision of
the Plan, or of any Award or Award Agreement, shall be final, binding, and
conclusive.  The validity of any such interpretation, construction, decision or
finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly made in
bad faith or materially affected by fraud.
 
(e)           No Liability; Indemnification.  Neither the Board nor any
Committee member, nor any Person acting at the direction of the Board or the
Committee, shall be liable for any act, omission, interpretation, construction
or determination made in good faith with respect to the Plan, any Award or any
Award Agreement.  The Company and its Affiliates shall pay or reimburse any
member of the Committee, as well as any Director, Employee, or Consultant who
takes action in connection with the Plan, for all expenses incurred with respect
to the Plan, and to the full extent allowable under Applicable Law shall
indemnify each and every one of them for any claims, liabilities, and costs
(including reasonable attorney’s fees) arising out of their good faith
performance of duties under the Plan.  The Company and its Affiliates may obtain
liability insurance for this purpose.


5.           Eligibility
 
(a)           General Rule.  The Committee may grant ISOs only to Employees
(including officers who are Employees) of the Company or an Affiliate that is a
“parent corporation” or “subsidiary corporation” within the meaning of Section
424 of the Code, and may grant all other Awards to any Eligible Person.  A
Participant who has been granted an Award may be granted an additional Award or
Awards if the Committee shall so determine, if such person is otherwise an
Eligible Person and if otherwise in accordance with the terms of the Plan.
 
(b)           Grant of Awards.  Subject to the express provisions of the Plan,
the Committee shall determine from the class of Eligible Persons those
individuals to whom Awards under the Plan may be granted, the number of Shares
subject to each Award, the price (if any) to be paid for the Shares or the Award
and, in the case of Performance Awards, in addition to the matters addressed in
Section 10 below, the specific objectives, goals and performance criteria that
further define the Performance Award.  Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant.  The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee, and each Award shall be
subject to the terms and conditions set forth in Sections 23, 24, and 25 unless
otherwise specifically provided in an Award Agreement.
 
(c)           Limits on Awards.  During any calendar year, no Participant may
receive Options and SARs that relate to more than 1,000,000 Shares.  The
Committee will adjust this limitation pursuant to Section 13 below.
 
(d)           Replacement Awards.  Subject to Applicable Laws (including any
associated Shareholder approval requirements), the Committee may, in its sole
discretion and upon such terms as it deems appropriate, require as a condition
of the grant of an Award to a Participant that the Participant surrender for
cancellation some or all of the Awards that have previously been granted to the
Participant under this Plan or otherwise.  An Award that is conditioned upon
such surrender may or may not be the same type of Award, may cover the same (or
a lesser or greater) number of Shares as such surrendered Award, may have other
terms that are determined without regard to

 
6

--------------------------------------------------------------------------------

 

the terms or conditions of such surrendered Award, and may contain any other
terms that the Committee deems appropriate.  In the case of Options, these other
terms may not involve an Exercise Price that is lower than the Exercise Price of
the surrendered Option unless the Company’s shareholders approve the grant
itself or the program under which the grant is made pursuant to the Plan.


6.           Option Awards


(a)           Types; Documentation.  The Committee may in its discretion grant
ISOs to any Employee and Non-ISOs to any Eligible Person, and shall evidence any
such grants in an Award Agreement that is delivered to the Participant.  Each
Option shall be designated in the Award Agreement as an ISO or a Non-ISO, and
the same Award Agreement may grant both types of Options.  At the sole
discretion of the Committee, any Option may be exercisable, in whole or in part,
immediately upon the grant thereof, or only after the occurrence of a specified
event, or only in installments, which installments may vary.  Options granted
under the Plan may contain such terms and provisions not inconsistent with the
Plan that the Committee shall deem advisable in its sole and absolute
discretion.


(b)           ISO $100,000 Limitation.  To the extent that the aggregate Fair
Market Value of Shares with respect to which Options designated as ISOs first
become exercisable by a Participant in any calendar year (under this Plan and
any other plan of the Company or any Affiliate) exceeds $100,000, such excess
Options shall be treated as Non-ISOs.  For purposes of determining whether the
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date.  In reducing the number of Options
treated as ISOs to meet the $100,000 limit, the most recently granted Options
shall be reduced first.  In the event that Section 422 of the Code is amended to
alter the limitation set forth therein, the limitation of this Section 6(b)
shall be automatically adjusted accordingly.
 
(c)           Term of Options.  Each Award Agreement shall specify a term at the
end of which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h) hereof; provided, that, the term of any
Option may not exceed ten years from the Grant Date.  In the case of an ISO
granted to an Employee who is a Ten Percent Holder on the Grant Date, the term
of the ISO shall not exceed five years from the Grant Date.
 
(d)           Exercise Price.  The exercise price of an Option shall be
determined by the Committee in its sole discretion and shall be set forth in the
Award Agreement, provided that (i) if an ISO is granted to an Employee who on
the Grant Date is a Ten Percent Holder, the per Share exercise price shall not
be less than 110% of the Fair Market Value per Share on the Grant Date, and (ii)
for all other Options, such per Share exercise price shall not be less than 100%
of the Fair Market Value per Share on the Grant Date.  Neither the Company nor
the Committee shall, without shareholder approval, allow for a repricing within
the meaning of the federal securities laws applicable to proxy statement
disclosures.
 
(e)           Exercise of Option.  The times, circumstances and conditions under
which an Option shall be exercisable shall be determined by the Committee in its
sole discretion and set forth in the Award Agreement.  The Committee shall have
the discretion to determine whether and to what extent the vesting of Options
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company.
 
(f)           Minimum Exercise Requirements.  An Option may not be exercised for
a fraction of a Share.  The Committee may require in an Award Agreement that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent a Participant from purchasing the full number of
Shares as to which the Option is then exercisable.
 
(g)           Methods of Exercise.  Prior to its expiration pursuant to the
terms of the applicable Award Agreement, and subject to the times, circumstances
and conditions for exercise contained in the applicable Award Agreement, each
Option may be exercised, in whole or in part (provided that the Company shall
not be required to issue fractional shares), by delivery of written notice of
exercise to the secretary of the Company accompanied by the full exercise price
of the Shares being purchased.  In the case of an ISO, the Committee shall
determine the acceptable methods of payment on the Grant Date and it shall be
included in the applicable Award Agreement.  The

 
7

--------------------------------------------------------------------------------

 

methods of payment that the Committee may in its discretion accept or commit to
accept in an Award Agreement include:


(i)  cash or check payable to the Company (in U.S. dollars);
 
(ii)  other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) were not acquired by such Participant pursuant to
the exercise of an Option, unless such Shares have been owned by such
Participant for at least six months or such other period as the Committee may
determine, (D) are all, at the time of such surrender, free and clear of any and
all claims, pledges, liens and encumbrances, or any restrictions which would in
any manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company;
 
(iii)  a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale; or


(iv)  any combination of the foregoing methods of payment.
 
The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.
 
(h)           Termination of Continuous Service.  The Committee may establish
and set forth in the applicable Award Agreement the terms and conditions on
which an Option shall remain exercisable, if at all, following termination of a
Participant’s Continuous Service.  The Committee may waive or modify these
provisions at any time.  To the extent that a Participant is not entitled to
exercise an Option at the date of his or her termination of Continuous Service,
or if the Participant (or other person entitled to exercise the Option) does not
exercise the Option to the extent so entitled within the time specified in the
Award Agreement or below (as applicable), the Option shall terminate and the
Shares underlying the unexercised portion of the Option shall revert to the Plan
and become available for future Awards.  In no event may any Option be exercised
after the expiration of the Option term as set forth in the Award Agreement.
 
The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:
 
(i)           Termination other than Upon Disability or Death or for Cause.  In
the event of termination of a Participant’s Continuous Service (other than as a
result of Participant’s death, disability, retirement or termination for Cause),
the Participant shall have the right to exercise an Option at any time within 90
days following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.
 
(ii)           Disability.  In the event of termination of a Participant’s
Continuous Service as a result of his or her being Disabled, the Participant
shall have the right to exercise an Option at any time within one year following
such termination to the extent the Participant was entitled to exercise such
Option at the date of such termination.
 
(iii)           Retirement.  In the event of termination of a Participant’s
Continuous Service as a result of Participant’s retirement, the Participant
shall have the right to exercise the Option at any time within six months
following such termination to the extent the Participant was entitled to
exercise such Option at the date of such termination.

 
8

--------------------------------------------------------------------------------

 

(iv)           Death.  In the event of the death of a Participant during the
period of Continuous Service since the Grant Date of an Option, or within thirty
days following termination of the Participant’s Continuous Service, the Option
may be exercised, at any time within one year following the date of the
Participant’s death, by the Participant’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
the right to exercise the Option had vested at the date of death or, if earlier,
the date the Participant’s Continuous Service terminated.
 
(v)           Cause.  If the Committee determines that a Participant’s
Continuous Service terminated due to Cause, the Participant shall immediately
forfeit the right to exercise any Option, and it shall be considered immediately
null and void.
 
(i)           Reverse Vesting.  The Committee in its sole discretion may allow a
Participant to exercise unvested Options, in which case the Shares then issued
shall be Restricted Shares having analogous vesting restrictions to the unvested
Options.
 
(j)           Buyout Provisions.  The Committee may at any time offer to buy out
an Option, in exchange for a payment in cash or Shares, based on such terms and
conditions as the Committee shall establish and communicate to the Participant
at the time that such offer is made.


7.           Share Appreciate Rights (SARs)
 
(a)           Grants.  The Committee may in its discretion grant Share
Appreciation Rights to any Eligible Person, in any of the following forms:
 
(i)           SARs related to Options.  The Committee may grant SARs either
concurrently with the grant of an Option or with respect to an outstanding
Option, in which case the SAR shall extend to all or a portion of the Shares
covered by the related Option.  An SAR shall entitle the Participant who holds
the related Option, upon exercise of the SAR and surrender of the related
Option, or portion thereof, to the extent the SAR and related Option each were
previously unexercised, to receive payment of an amount determined pursuant to
Section 7(e) below.  Any SAR granted in connection with an ISO will contain such
terms as may be required to comply with the provisions of Section 422 of the
Code and the regulations promulgated thereunder.


(ii)           SARs Independent of Options.  The Committee may grant SARs which
are independent of any Option subject to such conditions as the Committee may in
its discretion determine, which conditions will be set forth in the applicable
Award Agreement.


(iii)           Limited SARs.  The Committee may grant SARs exercisable only
upon or in respect of a Change in Control or any other specified event, and such
limited SARs may relate to or operate in tandem or combination with or
substitution for Options or other SARs, or on a stand-alone basis, and may be
payable in cash or Shares based on the spread between the exercise price of the
SAR, and (A) a price based upon or equal to the Fair Market Value of the Shares
during a specified period, at a specified time within a specified period before,
after or including the date of such event, or (B) a price related to
consideration payable to Company’s shareholders generally in connection with the
event.
 
(b)           Exercise Price.  The per Share exercise price of an SAR shall be
determined in the sole discretion of the Committee, shall be set forth in the
applicable Award Agreement, and shall be no less than 100% of the Fair Market
Value of one Share.  The exercise price of an SAR related to an Option shall be
the same as the exercise price of the related Option.  Neither the Company nor
the Committee shall, without shareholder approval, allow for a repricing within
the meaning of federal securities laws applicable to proxy statement
disclosures.
 
(c)           Exercise of SARs.  Unless the Award Agreement otherwise provides,
an SAR related to an Option will be exercisable at such time or times, and to
the extent, that the related Option will be exercisable; provided that the Award
Agreement shall not, without the approval of the shareholders of the Company,
provide for a vesting period for the exercise of the SAR that is more favorable
to the Participant than the exercise period for the related Option.  An SAR may
not have a term exceeding ten years from its Grant Date.  An SAR granted
independently of

 
9

--------------------------------------------------------------------------------

 

any other Award will be exercisable pursuant to the terms of the Award
Agreement, but shall not, without the approval of the shareholders of the
Company, provide for a vesting period for the exercise of the SAR that is more
favorable to the Participant than the exercise period for the related
Option.  Whether an SAR is related to an Option or is granted independently, the
SAR may only be exercised when the Fair Market Value of the Shares underlying
the SAR exceeds the exercise price of the SAR.
 
(d)           Effect on Available Shares.  All SARs that may be settled in
shares of the Company’s stock shall be counted in full against the number of
shares available for award under the Plan, regardless of the number of shares
actually issued upon settlement of the SARs.
 
(e)           Payment.  Upon exercise of an SAR related to an Option and the
attendant surrender of an exercisable portion of any related Award, the
Participant will be entitled to receive payment of an amount determined by
multiplying —
 
(i)  the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by


(ii)  the number of Shares with respect to which the SAR has been exercised.
 
Notwithstanding the foregoing, an SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage, specified in the
Award Agreement but not exceeding one-hundred percent (100%), of the amount
determined pursuant to the preceding sentence, and (ii) shall be subject to any
payment or other restrictions that the Committee may at any time impose in its
discretion, including restrictions intended to conform the SARs with Section
409A of the Code.
 
(f)           Form and Terms of Payment.  Subject to Applicable Law, the
Committee may, in its sole discretion, settle the amount determined under
Section 7(e) above solely in cash, solely in Shares (valued at their Fair Market
Value on the date of exercise of the SAR), or partly in cash and partly in
Shares, with cash paid in lieu of fractional shares.  Unless otherwise provided
in an Award Agreement, all SARs shall be settled in Shares as soon as
practicable after exercise.
 
(g)           Termination of Employment or Consulting Relationship.  The
Committee shall establish and set forth in the applicable Award Agreement the
terms and conditions on which an SAR shall remain exercisable, if at all,
following termination of a Participant’s Continuous Service.  The provisions of
Section 6(h) above shall apply to the extent an Award Agreement does not specify
the terms and conditions upon which an SAR shall terminate when there is a
termination of a Participant’s Continuous Service.
 
(h)           Buy out.  The Committee has the same discretion to buy out SARs as
it has to take such actions pursuant to Section 6(j) above with respect to
Options.


8.           Restricted Shares, Restricted Share Units, and Unrestricted Shares
 
(a)           Grants.  The Committee may in its sole discretion grant restricted
shares (“Restricted Shares”) to any Eligible Person and shall evidence such
grant in an Award Agreement that is delivered to the Participant and that sets
forth the number of Restricted Shares, the purchase price for such Restricted
Shares (if any), and the terms upon which the Restricted Shares may become
vested.  In addition, the Company may in its discretion grant the right to
receive Shares after certain vesting requirements are met (“Restricted Share
Units”) to any Eligible Person and shall evidence such grant in an Award
Agreement that is delivered to the Participant which sets forth the number of
Shares (or formula, that may be based on future performance or conditions, for
determining the number of Shares) that the Participant shall be entitled to
receive upon vesting and the terms upon which the Shares subject to a Restricted
Share Unit may become vested.  The Committee may condition any Award of
Restricted Shares or Restricted Share Units to a Participant on receiving from
the Participant such further assurances and documents as the Committee may
require to enforce the restrictions.  In addition, the Committee may grant
Awards hereunder in the form of unrestricted shares (“Unrestricted Shares”),
which shall vest in full upon the date of grant or such other date as the
Committee may determine or which the Committee may issue pursuant to any program
under which one

 
10

--------------------------------------------------------------------------------

 
or more Eligible Persons (selected by the Committee in its sole discretion)
elect to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.
 
(b)           Vesting and Forfeiture.  The Committee shall set forth in an Award
Agreement granting Restricted Shares or Restricted Share Units, the terms and
conditions under which the Participant’s interest in the Restricted Shares or
the Shares subject to Restricted Share Units will become vested and
non-forfeitable.  Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, upon termination of a Participant’s Continuous
Service for any other reason, the Participant shall forfeit his or her
Restricted Shares and Restricted Share Units; provided that if a Participant
purchases the Restricted Shares and forfeits them for any reason, the Company
shall return the purchase price to the Participant only if and to the extent set
forth in an Award Agreement.
 
(c)           Issuance of Restricted Shares Prior to Vesting.  The Company shall
issue stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions.  Except as set forth in the applicable Award Agreement or the
Committee otherwise determines, the Company or a third party that the Company
designates shall hold such Restricted Shares and any dividends that accrue with
respect to Restricted Shares pursuant to Section 8(e) below.
 
(d)           Issuance of Shares upon Vesting.  As soon as practicable after
vesting of a Participant’s Restricted Shares (or Shares underlying Restricted
Share Units) and the Participant’s satisfaction of applicable tax withholding
requirements, the Company shall release to the Participant, free from the
vesting restrictions, one Share for each vested Restricted Share (or issue one
Share free of the vesting restriction for each vested Restricted Share Unit),
unless an Award Agreement provides otherwise.  No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.
 
(e)           Dividends Payable on Vesting.  Whenever Shares are released to a
Participant or duly-authorized transferee pursuant to Section 8(d) above as a
result of the vesting of Restricted Shares or the Shares underlying Restricted
Share Units are issued to a Participant pursuant to Section 8(d) above, such
Participant or duly-authorized transferee shall also be entitled to receive
(unless otherwise provided in the Award Agreement), with respect to each Share
released or issued, an amount equal to any cash dividends (plus, in the sole
discretion of the Committee, simple interest at a rate as the Committee may
determine) and a number of Shares equal to any stock dividends, which were
declared and paid to the holders of Shares between the Grant Date and the date
such Share is released from the vesting restrictions in the case of Restricted
Shares or issued in the case of Restricted Share Units.
 
(f)           Section 83(b) Elections.  A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares.  If a Participant who has received Restricted Share Units
provides the Committee with written notice of his or her intention to make a
Section 83(b) Election with respect to the Shares subject to such Restricted
Share Units, the Committee may in its discretion convert the Participant’s
Restricted Share Units into Restricted Shares, on a one-for-one basis, in full
satisfaction of the Participant’s Restricted Share Unit Award.  The Participant
may then make a Section 83(b) Election with respect to those Restricted
Shares.  Shares with respect to which a Participant makes a Section 83(b)
Election shall not be eligible for deferral pursuant to Section 9 below.
 
(g)           Deferral Elections.  At any time within the thirty-day period (or
other shorter or longer period that the Committee selects in its sole
discretion) in which a Participant who is a member of a select group of
management or highly compensated employees (within the meaning of the Code)
receives an Award of either Restricted Shares or Restricted Share Units, the
Committee may permit the Participant to irrevocably elect, on a form provided by
and acceptable to the Committee, to defer the receipt of all or a percentage of
the Shares that would otherwise be transferred to the Participant upon the
vesting of such Award.  If the Participant makes this election, the Shares
subject to the election, and any associated dividends and interest, shall be
credited to an account established pursuant to Section 9 hereof on the date such
Shares would otherwise have been released or issued to the Participant pursuant
to Section 8(d) above.


9.           Deferred Share Units
 
(a)           Elections to Defer.  The Committee may permit any Eligible Person
who is a Director, Consultant or member of a select group of management or
highly compensated employees (within the meaning of the Code) to

 
11

--------------------------------------------------------------------------------

 

irrevocably elect, on a form provided by and acceptable to the Committee (the
“Election Form”), to forego the receipt of cash or other compensation (including
the Shares deliverable pursuant to any Award other than Restricted Shares for
which a Section 83(b) Election has been made), and in lieu thereof to have the
Company credit to an internal Plan account (the “Account”) a number of deferred
share units (“Deferred Share Units”) having a Fair Market Value equal to the
Shares and other compensation deferred.  These credits will be made at the end
of each calendar month during which compensation is deferred.  Each Election
Form shall take effect on the first day of the next calendar year (or on the
first day of the next calendar month in the case of an initial election by a
Participant who first becomes eligible to defer hereunder) after its delivery to
the Company, subject to Section 8(g) regarding deferral of Restricted Shares and
Restricted Share Units and to Section 10(e) regarding deferral of Performance
Awards, unless the Company sends the Participant a written notice explaining why
the Election Form is invalid within five business days after the Company
receives it.  Notwithstanding the foregoing sentence: (i) Election Forms shall
be ineffective with respect to any compensation that a Participant earns before
the date on which the Company receives the Election Form, and (ii) the Committee
may unilaterally make awards in the form of Deferred Share Units, regardless of
whether or not the Participant foregoes other compensation.
 
(b)           Vesting.  Unless an Award Agreement expressly provides otherwise,
each Participant shall be 100% vested at all times in any Shares subject to
Deferred Share Units.
 
(c)           Issuances of Shares.  The Company shall provide a Participant with
one Share for each Deferred Share Unit in five substantially equal annual
installments that are issued before the last day of each of the five calendar
years that end after the date on which the Participant’s Continuous Service
terminates, unless —
 
(i)  the Participant has properly elected a different form of distribution, on a
form approved by the Committee, that permits the Participant to select any
combination of a lump sum and annual installments that are completed within ten
years following termination of the Participant’s Continuous Service, and
 
(ii)  the Company received the Participant’s distribution election form at the
time the Participant elects to defer the receipt of cash or other compensation
pursuant to Section 9(a), provided that such election may be changed through any
subsequent election that (i) is delivered to the Company at least one year
before the date on which distributions are otherwise scheduled to commence
pursuant to the Participant’s election, and (ii) defers the commencement of
distributions by at least five years from the originally scheduled commencement
date.


Fractional shares shall not be issued, and instead shall be paid out in cash.
 
(d)           Crediting of Dividends.  Whenever Shares are issued to a
Participant pursuant to Section 9(c) above, such Participant shall also be
entitled to receive, with respect to each Share issued, a cash amount equal to
any cash dividends (plus simple interest at a rate of five percent per annum, or
such other reasonable rate as the Committee may determine), and a number of
Shares equal to any stock dividends which were declared and paid to the holders
of Shares between the Grant Date and the date such Share is issued.
 
(e)           Emergency Withdrawals.  In the event a Participant suffers an
unforeseeable emergency within the contemplation of this Section and Section
409A of the Code, the Participant may apply to the Company for an immediate
distribution of all or a portion of the Participant’s Deferred Share Units.  The
unforeseeable emergency must result from a sudden and unexpected illness or
accident of the Participant, the Participant’s spouse, or a dependent (within
the meaning of Section 152(a) of the Code) of the Participant, casualty loss of
the Participant’s property, or other similar extraordinary and unforeseeable
conditions beyond the control of the Participant.  Examples of purposes which
are not considered unforeseeable emergencies include post-secondary school
expenses or the desire to purchase a residence.  In no event will a distribution
be made to the extent the unforeseeable emergency could be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s nonessential assets to the extent such liquidation would not
itself cause a severe financial hardship.  The amount of any distribution
hereunder shall be limited to the amount necessary to relieve the Participant’s
unforeseeable emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution.  The Committee shall determine
whether a Participant has a qualifying unforeseeable emergency and the amount
which qualifies for distribution, if any.  The Committee may require evidence of
the purpose and amount of the need, and may establish such application or other
procedures as it deems appropriate.

 
12

--------------------------------------------------------------------------------

 

(f)           Unsecured Rights to Deferred Compensation.  A Participant’s right
to Deferred Share Units shall at all times constitute an unsecured promise of
the Company to pay benefits as they come due.  The right of the Participant or
the Participant’s duly-authorized transferee to receive benefits hereunder shall
be solely an unsecured claim against the general assets of the Company.  Neither
the Participant nor the Participant’s duly-authorized transferee shall have any
claim against or rights in any specific assets, shares, or other funds of the
Company.


10.           Performance Awards
 
(a)           Performance Units.  Subject to the limitations set forth in
paragraph (c) hereof, the Committee may in its discretion grant Performance
Units to any Eligible Person and shall evidence such grant in an Award Agreement
that is delivered to the Participant which sets forth the terms and conditions
of the Award.
 
(b)           Performance Compensation Awards.  Subject to the limitations set
forth in paragraph (c) hereof, the Committee may, at the time of grant of a
Performance Unit, designate such Award as a “Performance Compensation Award”
(payable in cash or Shares) in order that such Award constitutes “qualified
performance-based compensation” under Code Section 162(m), in which event the
Committee shall have the power to grant such Performance Compensation Award upon
terms and conditions that qualify it as “qualified performance-based
compensation” within the meaning of Code Section 162(m).  With respect to each
such Performance Compensation Award, the Committee shall establish, in writing
within the time required under Code Section 162(m), a “Performance Period,”
“Performance Measure(s)”, and “Performance Formula(e)” (each such term being
hereinafter defined).  Once established for a Performance Period, the
Performance Measure(s) and Performance Formula(e) shall not be amended or
otherwise modified to the extent such amendment or modification would cause the
compensation payable pursuant to the Award to fail to constitute qualified
performance-based compensation under Code Section 162(m).
 
A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that the Performance Measure(s) for such
Award is achieved and the Performance Formula(e) as applied against such
Performance Measure(s) determines that all or some portion of such Participant’s
Award has been earned for the Performance Period.  As soon as practicable after
the close of each Performance Period, the Committee shall review and certify in
writing whether, and to what extent, the Performance Measure(s) for the
Performance Period have been achieved and, if so, determine and certify in
writing the amount of the Performance Compensation Award to be paid to the
Participant and, in so doing, may use negative discretion to decrease, but not
increase, the amount of the Award otherwise payable to the Participant based
upon such performance.
 
(c)           Limitations on Awards.  The maximum Performance Unit Award and the
maximum Performance Compensation Award that any one Participant may receive for
any one Performance Period shall not together exceed 1,000,000 Shares and
$1,000,000 in cash.  The Committee shall have the discretion to provide in any
Award Agreement that any amounts earned in excess of these limitations will
either be credited as Deferred Share Units, or as deferred cash compensation
under a separate plan of the Company (provided in the latter case that such
deferred compensation either bears a reasonable rate of interest or has a value
based on one or more predetermined actual investments).  Any amounts for which
payment to the Participant is deferred pursuant to the preceding sentence shall
be paid to the Participant in a future year or years not earlier than, and only
to the extent that, the Participant is either not receiving compensation in
excess of these limits for a Performance Period, or is not subject to the
restrictions set forth under Section 162(b) of the Code.


(d)           Definitions.
 
(i)  ”Performance Formula” means, for a Performance Period, one or more
objective formulas or standards established by the Committee for purposes of
determining whether or the extent to which an Award has been earned based on the
level of performance attained or to be attained with respect to one or more
Performance Measure(s).  Performance Formulae may vary from Performance Period
to Performance Period and from Participant to Participant and may be established
on a stand-alone basis, in tandem or in the alternative.
 
(ii)  ”Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in

 
13

--------------------------------------------------------------------------------

 

absolute or relative terms (including, without limitation, terms relative to a
peer group or index): basic, diluted, or adjusted earnings per share; sales or
revenue; earnings before interest, taxes, and other adjustments (in total or on
a per share basis); basic or adjusted net income; returns on equity, assets,
capital, revenue or similar measure; economic value added; working capital;
total shareholder return; and product development, product market share,
research, licensing, litigation, human resources, information services, mergers,
acquisitions, sales of assets of Affiliates or business units.  Each such
measure shall be, to the extent applicable, determined in accordance with
generally accepted accounting principles as consistently applied by the Company
(or such other standard applied by the Committee) and, if so determined by the
Committee, and in the case of a Performance Compensation Award, to the extent
permitted under Code Section 162(m), adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles.  Performance Measures may vary from
Performance Period to Performance Period and from Participant to Participant,
and may be established on a stand-alone basis, in tandem or in the alternative.


(iii)  “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Measure(s) will be measured for the
purpose of determining a Participant’s rights in respect of an Award.
 
(e)           Deferral Elections.  At any time prior to the date that is at
least six months before the close of a Performance Period (or shorter or longer
period that the Committee selects) with respect to an Award of either
Performance Units or Performance Compensation, the Committee may permit a
Participant who is a member of a select group of management or highly
compensated employees (within the meaning of the Code) to irrevocably elect, on
a form provided by and acceptable to the Committee, to defer the receipt of all
or a percentage of the cash or Shares that would otherwise be transferred to the
Participant upon the vesting of such Award.  If the Participant makes this
election, the cash or Shares subject to the election, and any associated
interest and dividends, shall be credited to an account established pursuant to
Section 9 hereof on the date such cash or Shares would otherwise have been
released or issued to the Participant pursuant to Section 10(a) or Section 10(b)
above.


11.           Taxes
 
(a)           General.  As a condition to the issuance or distribution of Shares
pursuant to the Plan, the Participant (or in the case of the Participant’s
death, the person who succeeds to the Participant’s rights) shall make such
arrangements as the Company may require for the satisfaction of any applicable
federal, state, local or foreign withholding tax obligations that may arise in
connection with the Award and the issuance of Shares.  The Company shall not be
required to issue any Shares until such obligations are satisfied.  If the
Committee allows the withholding or surrender of Shares to satisfy a
Participant’s tax withholding obligations, the Committee shall not allow Shares
to be withheld in an amount that exceeds the minimum statutory withholding rates
for federal and state tax purposes, including payroll taxes.
 
(b)           Default Rule for Employees.  In the absence of any other
arrangement, an Employee shall be deemed to have directed the Company to
withhold or collect from his or her cash compensation an amount sufficient to
satisfy such tax obligations from the next payroll payment otherwise payable
after the date of the exercise of an Award.
 
(c)           Special Rules.  In the case of a Participant other than an
Employee (or in the case of an Employee where the next payroll payment is not
sufficient to satisfy such tax obligations, with respect to any remaining tax
obligations), in the absence of any other arrangement and to the extent
permitted under Applicable Law, the Participant shall be deemed to have elected
to have the Company withhold from the Shares or cash to be issued pursuant to an
Award that number of Shares having a Fair Market Value determined as of the
applicable Tax Date (as defined below) or cash equal to the amount required to
be withheld.  For purposes of this Section 11, the Fair Market Value of the
Shares to be withheld shall be determined on the date that the amount of tax to
be withheld is to be determined under the Applicable Law (the “Tax Date”).
 
(d)           Surrender of Shares.  If permitted by the Committee, in its
discretion, a Participant may satisfy the minimum applicable tax withholding and
employment tax obligations associated with an Award by surrendering

 
14

--------------------------------------------------------------------------------

 

Shares to the Company (including Shares that would otherwise be issued pursuant
to the Award) that have a Fair Market Value determined as of the applicable Tax
Date equal to the amount required to be withheld.  In the case of Shares
previously acquired from the Company that are surrendered under this Section 11,
such Shares must have been owned by the Participant for more than six months on
the date of surrender (or such longer period of time the Company may in its
discretion require).
 
(e)           Income Taxes and Deferred Compensation.  Participants are solely
responsible and liable for the satisfaction of all taxes and penalties that may
arise in connection with Awards (including any taxes arising under Section 409A
of the Code), and the Company shall not have any obligation to indemnify or
otherwise hold any Participant harmless from any or all of such taxes.  The
Committee shall have the discretion to organize any deferral program, to require
deferral election forms, and to grant or to unilaterally modify any Award in a
manner that (i) conforms with the requirements of Section 409A of the Code with
respect to compensation that is deferred and that vests after December 31, 2004,
(ii) that voids any Participant election to the extent it would violate Section
409A of the Code, and (iii) for any distribution election that would violate
Section 409A of the Code, to make distributions pursuant to the Award at the
earliest to occur of a distribution event that is allowable under Section 409A
of the Code or any distribution event that is both allowable under Section 409A
of the Code and is elected by the Participant, subject to any valid second
election to defer, provided that the Committee permits second elections to defer
in accordance with Section 409A(a)(4)(C).  The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and all Awards.


12.           Non-Transferability of Awards
 
(a)           General.  Except as set forth in this Section 12, or as otherwise
approved by the Committee, Awards may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent or distribution.  The designation of a beneficiary by a
Participant will not constitute a transfer.  An Award may be exercised, during
the lifetime of the holder of an Award, only by such holder, the duly-authorized
legal representative of a Participant who is Disabled, or a transferee permitted
by this Section 12.
 
(b)           Limited Transferability Rights.  Notwithstanding anything else in
this Section 12, the Committee may in its discretion provide in an Award
Agreement that an Award other than an ISO may be transferred, on such terms and
conditions as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions.  Any transferee of the Participant’s rights shall
succeed and be subject to all of the terms of the applicable Award Agreement and
the Plan.  “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, and shall include adoptive relationships.


13.           Adjustments Upon Changes in Capitalization, Merger or Certain
Other Transactions
 
(a)           Changes in Capitalization.  The Committee shall equitably adjust
the number of Shares covered by each outstanding Award, and the number of Shares
that have been authorized for issuance under the Plan but as to which no Awards
have yet been granted or that have been returned to the Plan upon cancellation,
forfeiture, or expiration of an Award, as well as the price per Share covered by
each such outstanding Award, to reflect any increase or decrease in the number
of issued Shares resulting from a stock-split, reverse stock-split, stock
dividend, combination, recapitalization or reclassification of the Shares, or
any other increase or decrease in the number of issued Shares effected without
receipt of consideration by the Company.  In the event of any such transaction
or event, the Committee may provide in substitution for any or all outstanding
Options under the Plan such alternative consideration (including securities of
any surviving entity) as it may in good faith determine to be equitable under
the circumstances and may require in connection therewith the surrender of all
Options so replaced.  In any case, such substitution of securities shall not
require the consent of any person who is granted Options pursuant to the
Plan.  Except as expressly provided herein, or in an Award Agreement, if the
Company issues for consideration shares of stock of any class or securities
convertible into shares of stock of any class, the issuance shall not affect,
and no adjustment by reason thereof shall be required to be made with respect to
the number or price of Shares subject to any Award.



 
15

--------------------------------------------------------------------------------

 

(b)           Dissolution or Liquidation.  In the event of the dissolution or
liquidation of the Company other than as part of a Change of Control, each Award
will terminate immediately prior to the consummation of such action, subject to
the ability of the Committee to exercise any discretion authorized in the case
of a Change in Control.
 
(c)           Change in Control.  In the event of a Change in Control, the
Committee may in its sole and absolute discretion and authority, without
obtaining the approval or consent of the Company’s shareholders or any
Participant with respect to his or her outstanding Awards, take one or more of
the following actions:
 
(i)  arrange for or otherwise provide that each outstanding Award shall be
assumed or a substantially similar award shall be substituted by a successor
corporation or a parent or subsidiary of such successor corporation (the
“Successor Corporation”);
 
(ii)  accelerate the vesting of Awards so that Awards shall vest (and, to the
extent applicable, become exercisable) as to the Shares that otherwise would
have been unvested and provide that repurchase rights of the Company with
respect to Shares issued upon exercise of an Award shall lapse as to the Shares
subject to such repurchase right;
 
(iii)  arrange or otherwise provide for the payment of cash or other
consideration to Participants in exchange for the satisfaction and cancellation
of outstanding Awards;
 
(iv)  terminate upon the consummation of the transaction, provided that the
Committee may in its sole discretion provide for vesting of all or some
outstanding Awards in full as of a date immediately prior to consummation of the
Change of Control.  To the extent that an Award is not exercised prior to
consummation of a transaction in which the Award is not being assumed or
substituted, such Award shall terminate upon such consummation; or
 
(v)  make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject
however to the terms of Section 15(a) below.
 
Notwithstanding the above, in the event a Participant holding an Award assumed
or substituted by the Successor Corporation in a Change in Control is
Involuntarily Terminated by the Successor Corporation in connection with, or
within 12 months following consummation of, the Change in Control, then any
assumed or substituted Award held by the terminated Participant at the time of
termination shall accelerate and become fully vested (and exercisable in full in
the case of Options and SARs), and any repurchase right applicable to any Shares
shall lapse in full, unless an Award Agreement provides for a more restrictive
acceleration or vesting schedule or more restrictive limitations on the lapse of
repurchase rights or otherwise places additional restrictions, limitations and
conditions on an Award.  The acceleration of vesting and lapse of repurchase
rights provided for in the previous sentence shall occur immediately prior to
the effective date of the Participant’s termination, unless an Award Agreement
provides otherwise.
 
(d)           Certain Distributions.  In the event of any distribution to the
Company’s shareholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.


14.           Time of Granting Awards
 
The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee, provided that in the case of an ISO, the Grant Date
shall be the later of the date on which the Committee makes the determination
granting such ISO or the date of commencement of the Participant’s employment
relationship with the Company.



 
16

--------------------------------------------------------------------------------

 

15.           Modification of Awards and Substitution of Options
 
(a)           Modification, Extension, and Renewal of Awards.  Within the
limitations of the Plan, the Committee may modify an Award to accelerate the
rate at which an Option or SAR may be exercised (including without limitation
permitting an Option or SAR to be exercised in full without regard to the
installment or vesting provisions of the applicable Award Agreement or whether
the Option or SAR is at the time exercisable, to the extent it has not
previously been exercised), to accelerate the vesting of any Award, to extend or
renew outstanding Awards or to accept the cancellation of outstanding Awards to
the extent not previously exercised.  However, the Committee may not cancel an
outstanding option that is underwater for the purpose of reissuing the option to
the participant at a lower exercise price or granting a replacement award of a
different type.  Notwithstanding the foregoing provision, no modification of an
outstanding Award shall materially and adversely affect such Participant’s
rights thereunder, unless either the Participant provides written consent or
there is an express Plan provision permitting the Committee to act unilaterally
to make the modification.
 
(b)           Substitution of Options.  Notwithstanding any inconsistent
provisions or limits under the Plan, in the event the Company or an Affiliate
acquires (whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give persons additional benefits,
including any extension of the exercise period.


16.           Term of Plan
 
The Plan shall continue in effect for a term of ten (10) years from its
effective date as determined under Section 20 below, unless the Plan is sooner
terminated under Section 17 below.


17.           Amendment and Termination of the Plan
 
(a)           Authority to Amend or Terminate.  Subject to Applicable Laws, the
Board may from time to time amend, alter, suspend, discontinue, or terminate the
Plan.
 
(b)           Effect of Amendment or Termination.  No amendment, suspension, or
termination of the Plan shall materially and adversely affect Awards already
granted unless either it relates to an adjustment pursuant to Section 13 above,
or it is otherwise mutually agreed between the Participant and the Committee,
which agreement must be in writing and signed by the Participant and the
Company.  Notwithstanding the foregoing, the Committee may amend the Plan to
eliminate provisions which are no longer necessary as a result of changes in tax
or securities laws or regulations, or in the interpretation thereof.


18.           Conditions Upon Issuance of Shares
 
Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.


19.           Reservation of Shares
 
The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


20.           Effective Date
 
This Plan shall become effective on the date on which it has received approval
by a vote of a majority of the votes cast at a duly held meeting of the
Company’s shareholders (or by such other shareholder vote that the

 
17

--------------------------------------------------------------------------------

 

Administrator determines to be sufficient for the issuance of Shares or stock
options according to the Company’s governing documents and applicable state
law).


21.           Controlling Law
 
All disputes relating to or arising from the Plan shall be governed by the
internal substantive laws (and not the laws of conflicts of laws) of the State
of Delaware, to the extent not preempted by United States federal law.  If any
provision of this Plan is held by a court of competent jurisdiction to be
invalid and unenforceable, the remaining provisions shall continue to be fully
effective.


22.           Laws And Regulations
 
(a)           U.S. Securities Laws.  This Plan, the grant of Awards, and the
exercise of Options and SARs under this Plan, and the obligation of the Company
to sell or deliver any of its securities (including, without limitation,
Options, Restricted Shares, Restricted Share Units, Deferred Share Units, and
Shares) under this Plan shall be subject to all Applicable Law.  In the event
that the Shares are not registered under the Securities Act of 1933, as amended
(the “Act”), or any applicable state securities laws prior to the delivery of
such Shares, the Company may require, as a condition to the issuance thereof,
that the persons to whom Shares are to be issued represent and warrant in
writing to the Company that such Shares are being acquired by him or her for
investment for his or her own account and not with a view to, for resale in
connection with, or with an intent of participating directly or indirectly in,
any distribution of such Shares within the meaning of the Act, and a legend to
that effect may be placed on the certificates representing the Shares.
 
(b)           Other Jurisdictions.  To facilitate the making of any grant of an
Award under this Plan, the Committee may provide for such special terms for
Awards to Participants who are foreign nationals or who are employed by the
Company or any Affiliate outside of the United States of America as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom.  The Company may adopt rules and procedures
relating to the operation and administration of this Plan to accommodate the
specific requirements of local laws and procedures of particular
countries.  Without limiting the foregoing, the Company is specifically
authorized to adopt rules and procedures regarding the conversion of local
currency, taxes, withholding procedures and handling of stock certificates which
vary with the customs and requirements of particular countries.  The Company may
adopt sub-plans and establish escrow accounts and trusts as may be appropriate
or applicable to particular locations and countries.


23.           No Shareholder Rights
 
Neither a Participant nor any transferee of a Participant shall have any rights
as a shareholder of the Company with respect to any Shares underlying any Award
until the date of issuance of a share certificate to a Participant or a
transferee of a Participant for such Shares in accordance with the Company’s
governing instruments and Applicable Law.  Prior to the issuance of Shares
pursuant to an Award, a Participant shall not have the right to vote or to
receive dividends or any other rights as a shareholder with respect to the
Shares underlying the Award, notwithstanding its exercise in the case of Options
and SARs.  No adjustment will be made for a dividend or other right that is
determined based on a record date prior to the date the stock certificate is
issued, except as otherwise specifically provided for in this Plan.


24.           No Employment Rights
 
The Plan shall not confer upon any Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way a Participant’s right or the Company’s right to terminate the
Participant’s employment, service, or consulting relationship at any time, with
or without Cause.
 
25.           Termination, Rescission and Recapture
 
(a)           Each Award under the Plan is intended to align the Participant’s
long-term interest with those of the Company.  If the Participant engages in
certain activities discussed below, either during employment or after employment
with the Company terminates for any reason, the Participant is acting contrary
to the long-term interests

 
18

--------------------------------------------------------------------------------

 

of the Company.  Accordingly, except as otherwise expressly provided in the
Award Agreement, the Company may terminate any outstanding, unexercised,
unexpired, unpaid, or deferred Awards (“Termination”), rescind any exercise,
payment or delivery pursuant to the Award (“Rescission”), or recapture any
Common Stock (whether restricted or unrestricted) or proceeds from the
Participant’s sale of Shares issued pursuant to the Award (“Recapture”), if the
Participant does not comply with the conditions of subsections (b) and (c)
hereof (collectively, the “Conditions”).
 
(b)           A Participant shall not during his or her Continuous Service or
within one year thereafter, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or
material.  Notwithstanding the foregoing provision, to the extent such
proprietary or confidential information or material constitutes a “trade secret”
under applicable law, Participant’s obligations hereunder shall continue until
such information or material is no longer a trade secret.
 
(c)           Pursuant to any agreement between the Participant and the Company
with regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.
 
(d)           Upon exercise, payment, or delivery of cash or Common Stock
pursuant to an Award, the Participant shall certify on a form acceptable to the
Company that he or she is in compliance with the terms and conditions of the
Plan and, if a severance of Continuous Service has occurred for any reason,
shall state the name and address of the Participant’s then-current employer or
any entity for which the Participant performs business services and the
Participant’s title, and shall identify any organization or business in which
the Participant owns a greater-than-five-percent equity interest.
 
(e)           If the Company determines, in its sole and absolute discretion,
that (i) a Participant has violated any of the Conditions or (ii) during his or
her Continuous Service, or within one year after its termination for any reason,
a Participant (a) has participated in any business or enterprise which is a
direct competitor of the Company or its Affiliates and which is located in the
United States, Canada or Mexico; (b) has solicited any non-administrative
employee of the Company to terminate employment with the Company; or (c) has
engaged in activities which are materially prejudicial to or in conflict with
the interests of the Company, including any breaches of fiduciary duty or the
duty of loyalty, then the Company may, in its sole and absolute discretion,
impose a Termination, Rescission, and/or Recapture with respect to any or all of
the Participant’s relevant Awards, Shares, and the proceeds thereof.  For
purposes of this subsection, “participated” means performed services that are
the same or substantially similar to the services Participant provides or has
provided to the Company or its Affiliates.
 
(f)           Within ten days after receiving notice from the Company of any
such activity, the Participant shall deliver to the Company the Shares acquired
pursuant to the Award, or, if Participant has sold the Shares, the gain
realized, or payment received as a result of the rescinded exercise, payment, or
delivery; provided, that if the Participant returns Shares that the Participant
purchased pursuant to the exercise of an Option (or the gains realized from the
sale of such Common Stock), the Company shall promptly refund the exercise
price, without earnings, that the Participant paid for the Shares.  Any payment
by the Participant to the Company pursuant to this Section 21 shall be made
either in cash or by returning to the Company the number of Shares that the
Participant received in connection with the rescinded exercise, payment, or
delivery.  It shall not be a basis for Termination, Rescission or Recapture if
after termination of a Participant’s Continuous Service, the Participant
purchases, as an investment or otherwise, stock or other securities of such an
organization or business, so long as (i) such stock or other securities are
listed upon a recognized securities exchange or traded over-the-counter, and
(ii) such investment does not represent more than a five percent (5%) equity
interest in the organization or business.
 
(g)           Notwithstanding the foregoing provisions of this Section, the
Company has sole and absolute discretion not to require Termination, Rescission
and/or Recapture, and its determination not to require Termination,

 
19

--------------------------------------------------------------------------------

 

Rescission and/or Recapture with respect to any particular act by a particular
Participant or Award shall not in any way reduce or eliminate the Company’s
authority to require Termination, Rescission and/or Recapture with respect to
any other act or Participant or Award.  Nothing in this Section shall be
construed to impose obligations on the Participant to refrain from engaging in
lawful competition with the Company after the termination of employment that
does not violate subsections (b) or (c) of this Section, other than any
obligations that are part of any separate agreement between the Company and the
Participant or that arise under applicable law.
 
(h)           All administrative and discretionary authority given to the
Company under this Section shall be exercised by the most senior human resources
executive of the Company or such other person or committee (including without
limitation the Committee) as the Committee may designate from time to time.
 
(i)           Notwithstanding any provision of this Section, if any provision of
this Section is determined to be unenforceable or invalid under any applicable
law, such provision will be applied to the maximum extent permitted by
applicable law, and shall automatically be deemed amended in a manner consistent
with its objectives to the extent necessary to conform to any limitations
required under applicable law.  Furthermore, if any provision of this Section is
illegal under any applicable law, such provision shall be null and void to the
extent necessary to comply with applicable law.
 
Notwithstanding the foregoing, but subject to any contrary terms set forth in
any Award Agreement, this Section shall not be applicable: (i) to any
Participant who is not, on the Award Date, an Employee of the Company or its
Affiliates; and (ii) to any Participant from and after his or her termination of
Continuous Service after a Change in Control.
 
 
 
 
 
 
 
 
 
 
20
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 